Dunbar, J.
This is in fact an action of bornage or boundary. The District Judge gave judgment for the defendant and the plaintiff has appealed.
It appears from the evidence, that a dividing line or lane, as it is called by the witnesses, has been recognized and established between the lands of the plaintiff and defendant, and those persons under whom they claim, ever since 1827, more than twenty years previous to the commencement of this suit.
It further appears that, in 1848, the plaintiff, as widow in community, being entitled to one-half of the tract of land, the boundary of which is now in dispute, had the same adjudicated to her as bounded by the lands of Augustine Mayeux above, and Joseph Moncla, the defendant, below ; the aforesaid dividing line or lane between the land of plaintiff and defendant, being then well known, having been at that time established for about twenty years.
We have heretofore said, that “ in action of bornage, a dividing line long established between the parties, and referred to in the proces verbal of sale of the plantation to the plaintiff, will be taken as the true one, in preference to running a new line more in accordance with the calls and distances, and which gives to the plaintiff a larger boundary.” 19th La. 85, Williamson v. Hymil. Further, there is no evidence to satisfy us, that the plaintiff has not now in possession the full quantity of land which her title calls for, and if she could have shown the contrary, it was her duty to have done so.
Judgment affirmed, with costs.